Title: From Thomas Jefferson to Benjamin Henfrey, 3 January 1808
From: Jefferson, Thomas
To: Henfrey, Benjamin


                  
                     Sir 
                     
                     Washington Jan. 3. 08.
                  
                  Your letter of Dec. 1. has been recieved some days. the government is disposed to encourage the working a sulphur mine and to make the advance you desire, on proper security, and on satisfactory information as to the quality & quantity of the ore. you are therefore desired to send to the Secretary at War, by the stage which comes from the Westward of this place, samples of the different qualities of the ore, that is to say, about a pound of 1st. quality, do. of midling quality, & do. of the most indifferent, and to accompany it with satisfactory information of the proportion in which each exists, and the ease or difficulty of coming at it. these may be put into a box of different partitions, & will not be too large to be sent by the stage. we should not propose to recieve any thing but the Sulphur, as we do not have our powder made but as it is wanting.   I should be glad if you would send also a sample of the gypsum mentioned in your letter, altho’ it’s position could scarcely afford it in competition with that from Nova-Scotia & France. Address your letters on the subject of the Sulphur to the Secretary of War, if you please and accept my salutations.
                  
                     Th: Jefferson 
                     
                  
               